Citation Nr: 0610797	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  00-20 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disorder to include degenerative disc disease.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from May 1986 to March 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied a 
claim for service connection for lumbosacral spine disorder 
to include degenerative disc disease.  The Board remanded the 
case to the RO in May 2001, October 2004 and August 2005 for 
additional development.


FINDINGS OF FACT

The preponderance of the evidence establishes that the 
veteran's lumbar spine disability, to include degenerative 
disc disease, first manifested many years after service, that 
such disability is not causally related to service, and that 
such disability is not caused by or aggravated by her service 
connected left knee injury residuals.


CONCLUSION OF LAW

Lumbosacral spine disorder to include degenerative disc 
disease was not incurred in or aggravated by active service, 
may not be presumed to have been incurred in service, and is 
not proximately due to service connected left knee injury 
residuals.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a), 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her current lumbar spine disability 
is causally related to event(s) in service or, alternatively, 
is caused and/or aggravated by service connected left injury 
residuals.  Service connection is established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, 
during periods of active wartime and peacetime military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In order to 
qualify for entitlement to compensation under 38 U.S.C.A. §§ 
1110 and 1131, a claimant must prove the existence of (1) a 
disability and (2) that such disability has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  A valid claim is not deemed to have been 
submitted where there is no competent evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).  
Arthritis is included as among the specified chronic diseases 
subject to presumptive service connection.  38 C.F.R. 
§ 3.309(a) (2005).

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  The Court of Appeals for Veterans Claims has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The veteran bears the burden of presenting and supporting her 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

Briefly summarized, the veteran served on active duty from 
May 1986 to March 1992.  Her medical history was significant 
for treatment of bilateral hip pain with instances of limited 
duty profiles, numbness of the right knee secondary to a 
gynelocological procedure performed in 1991, and injury to 
the left knee resulting in chronic, mild rotary instability.  
Her service medical records, however, are negative for 
complaint or treatment of lumbar spine pain.  She 
specifically denied symptoms of "[r]ecurrent back pain" on 
her reports of medical history dated May 1981, April 1985 and 
October 1985 as well as on her Medical Evaluation Board (MEB) 
examination in March 1991.  Her MEB examination resulted in 
diagnoses of chronic, mild anterolateral rotary instability 
of the left knee and numbness of the right knee secondary to 
a gynelocological procedure performed in 1991.  Otherwise, 
she was given a "NORMAL" clinical evaluation of the 
"SPINE, OTHER MUSCULOSKELETAL."  During her Physical 
Evaluation Board (PEB) proceedings, she described left leg 
instability with a "protective walking pattern which 
increases the load on my right leg."

Post-service, there is no medical documentation of lumbar 
spine symptoms or x-ray examination findings within one year 
from the veteran's discharge from service.  An RO rating 
decision dated July 1992 granted service connection for 
residuals of left knee injury, and assigned an initial 10 
percent evaluation.  She was also granted service connection 
for residuals of right hip and pelvic fracture with an 
initial noncompensable evaluation assigned.

In pertinent part, the record first reflects treatment for 
low back pain in February 1996 following an injury at work 
moving a patient.  A magnetic resonance imaging (MRI) scan 
established the presence of a central and right lateral disc 
herniation at L4-5 and L5-S1 manifested by low back pain and 
bilateral leg pain.  A March 1998 statement from James M. 
Talkington, M.D., indicated an assessment that the veteran 
manifested left knee laxity due to probable chronic ACL tear.  
She also reported a symptomatic right knee with symptoms of 
give-way in both knees on a daily basis.  She was described 
as having a trace limp on the left on VA examination in May 
1998.  She was given a diagnosis of residuals of left knee 
injury with chronic ACL insufficiency and possible medial and 
lateral meniscus tear with pain causing additional functional 
limitations.  She was also given a diagnosis of residuals of 
right knee injury with possible meniscus tear.

In May 1998, the veteran incurred another work-related injury 
to the back.  She described an instance where he left leg 
gave-way and her right leg stopped functioning while walking.  
She underwent ACL reconstruction of the left knee in July 
1998 as ordered by Dr. Talkington.  In June 1999, she filed a 
claim for service connection for a back condition as 
secondary to service connected left knee condition.

A July 1999 evaluation by Robert J. Joseph, M.D., included 
additional report of the veteran's subsequent symptoms of 
headaches, shoulder pain, neck pain, mid and left low back 
pain, left foot, leg and hip pain, weakness in the right leg 
and numbness of both legs.  At the time of examination, she 
described intermittent numbness, tingling and weakness of her 
right leg, and muscle spasms in both legs.  In November 1999, 
Dr. Joseph deemed the veteran permanently and totally 
disabled due to back disability requiring treatment with 
strong, long-acting narcotic medications and possibly 2 
epidurals per year.  A clinic record that month noted her 
report of knee aching worse on the left.  She reported one 
instance of left leg give-way where "she fell into her left 
knee aggravating the knee with severe pain in her back" and 
that she "aggravated her low back" while attempting to 
catch herself.  In February 2000, she was given a saphenous 
nerve block into the left knee due to tremendous left knee 
pain.  She continued to be seen for symptoms of low back pain 
with occasions of foot numbness with sitting and standing.  
The veteran's remaining VA and private clinic records do not 
contain any opinion concerning the causal nature between the 
veteran's lumbar spine disability and her active service 
and/or service connected left knee disability.

The evidence of record includes several statements of opinion 
concerning the causal nature between the veteran's lumbar 
spine disability and her service connected left knee 
disability.  An April 6, 2000 statement from Dr. Joseph reads 
as follows:

"[The veteran] suffers from severe intractable 
low back pain.  This back pain is secondary in 
large part due to degenerative condition of her 
knees.  As a result of her knee pain, she walks 
funny and that has exacerbated her low back 
pain."

A June 29, 2000 notation in the clinic records from Dr. 
Talkington reads as follows:

"[The veteran] [w]anted to know if we could 
connect her back problems with her knee problems.  
I told her medically speaking I did not see a 
causal relationship there."

A July 7, 2000 statement from Dr. Joseph reads as follows:

"[The veteran] injured her low back lifting a 
patient.  At times her knees give out on her and 
at times she is unable to control when it 
happens.  This is related to the lifting injury 
described above."

Based upon this evidence, the Board directed that medical 
opinion be obtained, based upon review of the claims folder, 
in order to determine the causal nature between the veteran's 
lumbar spine disability and her active service and/or service 
connected left knee disability.  VA examination reports dated 
July 2002 and July 2004 included opinion that there was no 
direct relationship between the veteran's service connected 
lumbar spine injury and event(s) during active service.  
These examination reports were prepared by a physician's 
assistant and nurse practitioner that were returned by the 
Board as inadequate for rating purposes.  Another examination 
was conducted by a medical doctor in October 2005 who 
"thoroughly reviewed" the claims folder.  Following 
examination of the veteran and review of the claims folder, 
the examiner provided the following opinion:

"Service medical records indicated no low back 
pain during the veteran's continued knee pain 
throughout the military.  Back pain was not an 
issue until after she had a back injury working 
outside of the military.  In this medical 
examiner's opinion, there was no direct or 
indirect relationship causing back pain from the 
left knee disability."

The preponderance of the evidence establishes that the 
veteran's lumbar spine disability, to include degenerative 
disc disease, first manifested many years after service, that 
such disability is not causally related to service, and that 
such disability is not caused by or aggravated by her service 
connected left knee injury residuals.  The veteran denied 
symptoms of recurrent back pain in service, had no history of 
back injury, and was discharged from service with a normal 
clinical evaluation of the spine.  Degenerative disc disease 
was first diagnosed after a work-related back injury in 1996.  
There is no competent evidence of record that the veteran's 
lumbar spine disability is causally related to event(s) in 
service.  The claim on a direct and presumptive basis, 
therefore, has not been substantiated.

There is medical opinion from Dr. Joseph that the veteran's 
"back pain is secondary in large part due to degenerative 
condition of her knees."  Dr. Joseph appeared to explain in 
a subsequent explanation that the original lifting injury to 
the back may have been related to her condition of her 
"knees" giving out on her.  The evidence contemporaneous in 
time does include her report of bilateral knee give-way with 
a left knee ACL reconstruction performed in two months after 
the lumbar spine injury.  There is also on report wherein she 
indicated increased back pain after falling on her left knee.  
However, the veteran is not in receipt of service connection 
for a right knee disability.  Furthermore, the physician who 
treated the veteran for her left knee disability during the 
time period has provided opinion that there is no medical 
causal relationship between the left knee disability and her 
back problems.  Additionally, a medical examiner based upon 
review of the claims folder has provided direct opinion that 
there is no direct or indirect relationship causing back pain 
from the service connected left knee disability.

The Board finds the most persuasive and probative evidence in 
this case to be the opinions provided by Dr. Talkington and 
the VA examiner in October 2005 that no causal relationship 
exists between the veteran's lumbar spine disability and her 
service connected left knee disability.  Dr. Talkington is 
the veteran's treating physician for the left knee 
disability, and has intimate knowledge of the nature and 
severity of her left knee condition.  The VA examiner had 
benefit of review of the claims folder in arriving at the 
opinion.  On the other hand, the opinion of Dr. Joseph takes 
into account the effects of non-service connected right knee 
disability in arriving at his medical conclusion.  The lay 
and medical evidence is clear that there were no reports of 
back pain prior to the first injury in 1996.  Overall, the 
Board finds that the opinions set forth by Dr. Talkington and 
the VA examiner in October 2005 are entitled to more 
probative weight.

In so holding, the Board has deemed the veteran as competent 
to describe the onset and severity of her lumbar spine and 
left knee symptoms.  However, her interpretation of the 
medical evidence of record and well-intentioned belief that a 
casual relationship exists between her lumbar spine 
disability and event(s) in service or service connected left 
knee disability hold little, if any, probative value in this 
case.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
38 C.F.R. §3.159(a) (2005).  The veteran does hold training 
as a Computerized Tomography (CT) technician, but she is not 
shown to have the degree of medical training required to 
speak to matters of medical causation.  While she reported an 
instance of increased back pain during an exacerbation of 
left knee disability, a temporary or intermittent flare-up of 
back pain would be insufficient to establish compensable 
aggravation under 38 C.F.R. § 3.310.  See generally Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  In any event, the 
most probative opinion in this case concerns that of her 
treating orthopedic doctor for her left knee disability and 
that of the October 2005 VA examiner who had benefit of 
review of the claims folder.  The benefit of doubt rule does 
not apply as the preponderance of evidence is against the 
claim.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001).

In deciding this case, the Board has carefully reviewed the 
record to ensure compliance with VA's statutory and 
regulatory notice and assistance requirements.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

An RO letter dated clearly March 14, 2005 satisfies all 4 of 
the notice requirements identified in Pelegrini II.  This 
letter notified the veteran of the types of evidence and/or 
information necessary to substantiate the claim, the relative 
duties on the part of herself and VA in obtaining federal and 
non-federal custody records, and advised her "Please see the 
attached information sheet 'What the Evidence Must Show.'  If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  (emphasis original).

The notice complying language was first provided to the 
claimant after the initial RO adjudication of the claim in 
January 2000.  This is due to impossibility as the notice 
provisions currently in effect were first enacted into law on 
November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The statute and regulations regarding notice require 
that a claimant be given the required information prior to 
VA's decision on the claim, and in a form that enables a 
claimant to understand the process, the information needed, 
and who is responsible for obtaining that information.  
Mayfield v. Nicholson, 05-7157 (Fed. Cir. Apr. 5, 2006).  
However, in circumstances where such notice was not possible, 
the focus must be directed as to whether the timing defect 
has resulted in harmful error to the claimant.  Id.  See 
generally 38 C.F.R. § 20.1102 (2005) (error or defect in any 
decision by the Board that does not affect the merits of the 
issue or the substantive rights of the appellant shall be 
considered harmless and not a basis for vacating or reversing 
such determination).

The veteran primarily argues that her current back disability 
is caused by and/or aggravated by her service connected left 
knee disability.  A notice letter dated October 1999 
predating the initial adjudication of the claim contained 
much of the information that is currently a part of VA's 
notice requirements, particularly with respect to the 
information and evidence needed to substantiate the claim, 
and the relative duties on the part of the veteran and VA in 
obtaining such evidence.  In support of her claim, she 
submitted two opinions from a qualified doctor specifically 
addressing this issue.  See VA Form 21-4138 received August 
4, 2000; Medical statements from Dr. Joseph dated April 6, 
2000 and July 7, 2000.  Thus, the veteran was clearly on 
notice, and understood, the evidentiary requirements and 
developmental duties to substantiate her claim.  Furthermore, 
the rating decision on appeal, the statement of the case 
(SOC), supplemental statements of the case (SSOC's) and the 
Board's remand directives identified for her the evidence 
and/or information that was deemed lacking to substantiate 
her claim.  A November 19, 2002 RO letter satisfied the first 
3 notice requirements mentioned above, and requested her to 
notify the RO of any additional evidence that she wished 
considered in adjudicating her claim.  The August 2004 SSOC 
supplied the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1).

Here, the Board finds that the veteran has been given notice 
covering all the statutory and regulatory content 
requirements.  There is no indication that any aspect of the 
notice compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate her claim and/or affected 
the essential fairness of the adjudication of the claim.  As 
indicated above, the veteran has actively provided medical 
opinion in support of her claim directly addressing the 
dispositive issue in this case.  The Board finds that the 
timing deficiency in this case has amounted to harmless error 
to the veteran.  See, e.g., 38 C.F.R. § 20.1102 (2005).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, and VA and non-VA treatment 
notes identified by the veteran as relevant to her claim on 
appeal.  There are no outstanding requests to obtain any 
other evidence and/or information for which the veteran has 
identified and authorized VA to obtain on her behalf.  

The Board directed that a medical opinion based upon review 
of the claims folder be obtained, and two examination reports 
were returned by the Board as inadequate for rating purposes.  
The October 2005 VA examination report was conducted by a 
qualified medical examiner, and addressed the questions posed 
by the Board in its remand directives.  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2005).  There is no 
reasonable possibility that any further assistance to the 
veteran would be capable of substantiating her claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).



ORDER

The claim of entitlement to service connection for a 
lumbosacral spine disorder to include degenerative disc 
disease is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


